Exhibit IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE - In re: HAYES LEMMERZ INTERNATIONAL, INC., et al., Debtors. - x : x Chapter 11 Case No. 09-11655 (MFW) Jointly Administered JOINT PLAN OF REORGANIZATION OF HAYES LEMMERZ INTERNATIONAL, INC.AND ITS AFFILIATED DEBTORS AND DEBTORS-IN-POSSESSION Skadden, Arps, Slate, Meagher & Flom LLP J. Eric Ivester Stephen D. Williamson Bennett S. Silverberg (New York Office) 155 North Wacker Drive Chicago, Illinois 60606 - and - Skadden, Arps, Slate, Meagher & Flom LLP Anthony W. Clark Kimberly A. LaMaina One Rodney Square P.O. Box 636 Wilmington, Delaware 19899 Counsel for Debtors and Debtors-in-Possession Dated:Wilmington, Delaware July 2, 2009 TABLE OF CONTENTS PAGE ARTICLE I DEFINITIONS, RULES OF INTERPRETATION, AND COMPUTATION OF TIME 2 A. Scope of Definitions 2 B. Definitions 2 1.1 “503 Deadline” 2 1.2 “Administrative Claim” 2 1.3 “Administrative Claims Bar Date” 2 1.4 “Affiliates” 2 1.5 “Allowed Claim” 3 1.6 “Allowed Class Claim” 3 1.7 “Annual Incentive Plan” 3 1.8 “Avoidance Claims” 3 1.9 “Bankruptcy Case(s)” 3 1.10 “Bankruptcy Code” 3 1.11 “Bankruptcy Court” 4 1.12 “Bankruptcy Rules” 4 1.13 “Business Day” 4 1.14 “Cash” 4 1.15 “Causes of Action” 4 1.16 “Certificate” 4 1.17 “Claim” 4 1.18 “Claimholder” 4 1.19 “Claims Administration” 4 1.20 “Claims Objection Deadline” 4 1.21 “Class” 5 1.22 “Confirmation Date” 5 1.23 “Confirmation Hearing” 5 1.24 “Confirmation Order” 5 1.25 “Consent Fee” 5 1.26 “Conversion Conditions” 5 1.27 “Creditors’ Committee” 5 1.28 “Cure” 5 1.29 “D&O Insurance” 6 1.30 “Debtors” 6 1.31 “Deficiency Claim” 6 1.32 “DIP Administrative Agent” 6 1.33 “DIP Agents” 6 1.34 “DIP Credit Agreement” 6 Plan-ii 1.35 “DIP Financing Facility” 6 1.36 “DIP Financing Facility Claims” 6 1.37 “DIP Financing Facility Order” 6 1.38 “DIP Lenders” 7 1.39 “DIP Lenders New Money Distribution Property” 7 1.40 “DIP Lenders Roll-Up Distribution Property” 7 1.41 “Directors” 7 1.42 “Disallowed Claim” 7 1.43 “Disbursing Agent” 7 1.44 “Disclosure Statement” 8 1.45 “Disputed Claim” 8 1.46 “Distribution Date” 8 1.47 “Estates” 8 1.48 “Executive Employment Agreements” 8 1.49 “Exhibit” 8 1.50 “Exhibit Filing Date” 8 1.51 “Existing Securities” 8 1.52 “Exit Credit Facility” 9 1.53 “Exit Credit Facility Agent” 9 1.54 “Exit Credit Facility Documents” 9 1.55 “Exit Credit Facility Lenders” 9 1.56 “Face Amount” 9 1.57 “Final Order” 9 1.58 “Fiscal Quarter” 9 1.59 "Force Majuere Event" 9 1.60 “HLI Opco” means HLI Operating Company, Inc. 9 1.61 “Hayes” 9 1.62 “Hayes Non-Debtor” 9 1.63 “Holdback Amount” 10 1.64 “Holdback Escrow Amount” 10 1.65 “Holder” 10 1.66 “Impaired” 10 1.67 “Incremental New Money DIP Term Loan” 10 1.68 “Incremental New Money DIP Term Loan Commitment” 10 1.69 “Insured Claim” 10 1.70 “Intercompany Claim” 10 1.71 “Interest” 10 1.72 “Interestholder” 11 1.73 “KEIP” 11 1.74 “Lien” 11 1.75 “Long Term Incentive Plan” 11 1.76 “New Common Stock” 11 1.77 “New Money DIP Lender” 11 Plan-iii 1.78 “New Money DIP Term Loans” 11 1.79 “New Money DIP Term Loan Commitments” 11 1.80 “Noteholder(s)” 11 1.81 “Noteholder Claims” 11 1.82 “Noteholder Distribution Property” 12 1.83 “Notes” 12 1.84 "Notes Indenture Trustee" 12 1.85 “OPEB” 12 1.86 “Officers” 12 1.87 “Old Common Stock” 12 1.88 “Old Common Stock Options” 12 1.89 “Old Preferred Stock” 12 1.90 “Old Preferred Stock Options” 12 1.91 “Ordinary Course Professional Order” 12 1.92 “Organizational Documents” 12 1.93 “Other Priority Claim” 13 1.94 “Other Secured Claim” 13 1.95 “Other Unsecured Claim” 13 1.96 “Other Unsecured Claimholders Distribution Property” 13 1.97 “Periodic Distribution Date” 13 1.98 “Person” 13 1.99 “Petition Date” 14 1.100 “Plan” 14 1.101 “Plan Effective Date” 14 1.102 “Postpetition Interest” 14 1.103 “Prepetition Administrative Agent” 14 1.104 “Prepetition Agents” 14 1.105 “Prepetition Credit Agreement” 14 1.106 “Prepetition Credit Facility” 14 1.107 “Prepetition Secured Lenders” 14 1.108 “Prepetition Secured Lender Claims” 14 1.109 “Prepetition Secured Lenders Distribution Property” 15 1.110 “Prepetition Secured Obligations” 15 1.111 “Priority Claim” 15 1.112 “Priority Tax Claim” 15 1.113 “Pro Rata” 15 1.114 “Professional” 15 1.115 “Professional Claim” 15 1.116 “Professional Fee Order” 15 1.117 “Reclamation Claims” 15 1.118 “Reinstated” or “Reinstatement” 16 1.119 “Released Parties” 16 1.120 “Reorganized .” 16 1.121 “Reorganized Debtors” 16 Plan-iv 1.122 “Requisite DIP Lenders” 16 1.123 “Restructuring Transaction(s)” 16 1.124 “Retained Actions” 16 1.125 “Roll-Up Loan Elevation Date” 17 1.126 “Scheduled” 17 1.127 “Schedules” 17 1.128 “Section 503(b)(9) Claims” 17 1.129 “Secured Tax Claim” 17 1.130 “Security” 17 1.131 “Senior Roll-Up Loans” 17 1.132 “Solicitation Procedures Order” 17 1.133 “Subordinated Debt Securities Claim” 17 1.134 “Subordinated Equity Securities Claim” 17 1.135 “Subordinated Securities Claim” 18 1.136 “Subsidiary Debtors” 18 1.137 “Subsidiary Interests” 18 1.138 “Unimpaired” 18 1.139 “Voting Deadline” 18 C. Rules of Interpretation 18 D. Computation of Time 19 E. Exhibits 19 ARTICLE II ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS 19 2.1 Administrative Claims 19 2.2 Administrative Claims Incurred In the Ordinary Course Of Business 19 2.3 Reclamation Claims 20 2.4 Priority Tax Claims 20 2.5 DIP Financing Facility Claims 20 ARTICLE III CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS 21 3.1 Introduction 21 3.2 Classification and Treatment of Claims Against and Interests In the Debtors 22 ARTICLE IV SPECIAL PROVISIONS FOR TREATMENT OF CLAIMS AND INTERESTS 27 4.1 Special Provisions Regarding Insured Claims 27 4.2 Reservation of Rights 27 Plan-v ARTICLE V ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF REJECTION BY ONE OR MORE IMPAIRED CLASSES OF CLAIMS OR INTERESTS 28 5.1 Impaired Classes of Claims Entitled to Vote 28 5.2 Classes Deemed to Accept Plan 28 5.3 Acceptance by Impaired Classes 28 5.4 Classes Deemed to Reject Plan 28 5.5 Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code 29 5.6 Confirmability and Severability of a Plan 29 ARTICLE VI MEANS FOR IMPLEMENTATION OF THE PLAN 29 6.1 Continued Corporate Existence 29 6.2 Corporate Action 29 6.3 Certificate of Incorporation and Bylaws 29 6.4 Cancellation of Existing Securities and Agreements 30 6.5 Authorization and Issuance of New Common Stock 31 6.6 Directors and Officers 31 6.7 Employment Incentive Compensation Programs 32 6.8 Post-Effective Date Financing 33 6.9 Restructuring Transactions and Alternative Structures 34 6.10 Preservation of Causes of Action 35 6.11 Exclusivity Period 35 6.12 Effectuating Documents; Further Transactions 35 6.13 Exemption From Certain Transfer Taxes and Recording Fees 35 6.14 Approval of Requisite DIP Lenders and Exit Credit Facility Lenders 36 ARTICLE VII UNEXPIRED LEASES AND EXECUTORY CONTRACTS 36 7.1 Assumed Contracts and Leases 36 7.2 Rejected Contracts and Leases 37 7.3 Exhibits Not Admissions 37 7.4 Payments Related to Assumption of Executory Contracts and Unexpired Leases 38 7.5 Rejection Damages Bar Date 38 ARTICLE VIII PROVISIONS GOVERNING DISTRIBUTIONS 38 8.1 Time of Distributions 38 8.2 No Interest on Claims 38 Plan-vi 8.3 Disbursing Agent 39 8.4 Surrender of Securities or Instruments 39 8.5 Claims Administration Responsibility 39 8.6 Delivery of Distributions 39 8.7 Procedures for Treating and Resolving Disputed and Contingent Claims 40 8.8 Conversion of Claims Asserted In Foreign Currencies 40 ARTICLE IX ALLOWANCE AND PAYMENT OF CERTAIN ADMINISTRATIVE CLAIMS 40 9.1 Professional Claims 40 9.2 Substantial Contribution Compensation and Expenses Bar Date 41 9.3 Other Administrative Claims 42 ARTICLE X EFFECT OF THE PLAN ON CLAIMS AND INTERESTS 42 10.1 Revesting of Assets 42 10.2 Discharge of the Debtors 42 10.3 Compromises and Settlements 43 10.4 Release of Certain Parties 44 10.5 Releases by Holders of Claims 44 10.6 Setoffs 44 10.7 Exculpation and Limitation of Liability 45 10.8 Indemnification Obligations 45 10.9 Injunction 46 ARTICLE XI CONDITIONS PRECEDENT 46 11.1 Conditions to Confirmation 46 11.2 Conditions to Consummation 46 11.3 Waiver of Conditions to Confirmation or Consummation 48 ARTICLE XII RETENTION OF JURISDICTION 48 ARTICLE XIII MISCELLANEOUS PROVISIONS 50 13.1 Binding Effect 50 13.2 Modification and Amendments 51 13.3 Withholding and Reporting Requirements 51 13.4 Allocation of Plan Distributions Between Principal and Interest 51 Plan-vii 13.5 Creditors’ Committee 51 13.6 Payment of Statutory Fees 51 13.7 Revocation, Withdrawal, or Non-Consummation 52 13.8 Notices 52 13.9 Term of Injunctions or Stays 53 13.10 Governing Law 53 13.11 Waiver and Estoppel 53 Plan-viii EXHIBITS Exhibit A Plan Proponents Exhibit B Summary of Long Term Incentive Plan Exhibit C Summary Description of the Terms of the New Common Stock Exhibit D Schedule of Retained Actions Exhibit E Certificate of Incorporation for the Reorganized Company Exhibit F Bylaws for the Reorganized Company Exhibit G Initial Officers of the Reorganized Debtors Exhibit H Form of Executive Employment Agreements Exhibit I Modifications to the Annual Incentive Plan and the Key Employee Incentive Plan Exhibit J Schedule of Rejected Contracts and Leases Exhibit K Material Terms of Post-Plan Effective Date Secured Term Loan Exhibit L Schedule of Other Unsecured Claimholders Distribution Property Allocated By Debtor Plan-ix INTRODUCTION Hayes Lemmerz International, Inc. (“Hayes”) and 24 of its direct and indirect subsidiaries and affiliates, debtors and debtors-in-possession (collectively, the “Debtors”) in the above-captioned jointly-administered chapter 11 reorganization cases, hereby propose the following joint reorganization plans for the resolution of outstanding creditor claims against, and equity interests in, each of the Debtors.This Plan, though proposed jointly, constitutes a separate plan proposed by each Debtor.Therefore, the classifications of Claims set forth in Articles II and III herein shall be deemed to apply separately with respect to each plan proposed by each Debtor. Reference is made to the Disclosure Statement for a discussion of the Debtors’ history, business, properties, results of operations, projections for future operations, risk factors, and a summary and analysis of this Plan and certain related matters, including distributions to be made under this Plan.Each Debtor is a proponent of the plan contained herein within the meaning of Bankruptcy Code section 1129.Capitalized terms used but not defined in this Introduction have the meanings ascribed to them in Article I of this Plan.The Debtors who are proponents of this Plan, their chapter 11 case numbers, and their jurisdictions of incorporation or formation are identified in Exhibit A attached hereto. This Plan contemplates the reorganization of each of the Debtors upon consummation of this Plan and the resolution of the outstanding Claims against, and Interests in, the Debtors pursuant to Bankruptcy Code sections 1123, 1129 and 1141.Certain of the Debtors may be dissolved or merged (or combined in another form of transaction with another Debtor or non-Debtor as a means of implementation of the Plan). These reorganization cases have been consolidated for procedural purposes only and are being jointly administered pursuant to an order of the United States Bankruptcy Court for the District of Delaware.The Plan does not contemplate the substantive consolidation of any of the Debtors. Under section 1125(b) of the Bankruptcy Code, a vote to accept or reject this Plan may not be solicited from a Claimholder or Interestholder until the Disclosure Statement has been approved by the Bankruptcy Court and distributed to Claimholders and Interestholders.ALL CLAIMHOLDERS WHO ARE ELIGIBLE TO VOTE ON THIS PLAN ARE ENCOURAGED TO READ THIS PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THIS PLAN. Subject to the restrictions on modifications set forth in Bankruptcy Code section 1127, Bankruptcy Rule 3019, and Article XIII of this Plan, the Debtors expressly reserve their right to alter, amend, revoke, withdraw or modify this Plan, one or more times, before this Plan’s substantial consummation. Plan-1 ARTICLE I DEFINITIONS, RULES OF INTERPRETATION, AND COMPUTATION OF TIME A. Scope of Definitions Any term used in this Plan that is not defined herein, but is defined in the Bankruptcy Code or the Bankruptcy Rules, shall have the meaning ascribed to that term in the Bankruptcy Code or the Bankruptcy Rules, as applicable.Whenever it appears appropriate from the context, each term stated in the singular or the plural includes the singular and the plural, and each pronoun stated in the masculine, feminine or neuter includes the masculine, feminine and neuter. B. Definitions 1.1 “503 Deadline” means the date which is 30 days after the date of the Confirmation Hearing and which shall be the last date on which a Person or entity may request compensation or expense reimbursement for making a substantial contribution in the Bankruptcy Cases pursuant to Bankruptcy Code sections 503(b)(3), 503(b)(4) and 503(b)(5) as set forth in Article
